Title: From George Washington to Major General Philip Schuyler, 26 February 1779
From: Washington, George
To: Schuyler, Philip


Dear Sir
Head Quarters Middle Brook 26th Feby 1779

Upon a presumption that a part of the intended operations against the Indians will be carried on by a Body of Men from the Waters of the Susquehannah it will be necessary to be well informed of the Situation of the principal Villages of the hostile tribes and the number of fighting Men that each may contain. We will suppose Chemung on the Cayuga Branch the first post to be attacked and carried, and will make that the point from whence our Body will proceed towards the Enemy, the Villages that this Body will probably fall in with in their march to join that from the Mohawk River & another body coming up the Alligany if th[a]t shd be f[oun]d practi[cabl]e is what I want principally to be informed of. I have thought of no way more likely to gain this information, than for Mr Deane or Mr Kirkland to endeavour to get it from the freindly Oneidas in such a manner as not to give them any suspicions of the real design. If a rough Sketch of the Country and Waters[,] situation of the Indian Villages, & their distances from each other (making Chemung the place of departure) could be laid down upon paper it would be more satisfactory than in any other Manner—If you approve of this plan of gaining the intelligence and think it practicable, I shall be obliged to you for writing to Mr Deane or Kirkland—(or both to see how their accts agree) upon the subject and giving him any other directions that you may think proper to render the plan more perfect. I am &c.
G.W.
P.S. If the rough draft of the Country containing the Indn Settlements was, besides comprehending Chemung on the Susquehanna, to take in the Alligany River, & upper landing thereon—the place of debarkation in the Seneca or Cayuga River—and Niagara and Iorondequat on Ontario it would give one a general & comprehensive view of the whole and with a knowledge of the distances from these given points to the several Towns enable one to form a plan for cooperation.
